UNITED STATES DISTRICT COURT

WESTERN DISTRICT OF TEXAS R E C E / Yep

  

EL PASO DIVISION
MAy
Alfredo Holguin Cera ho 2019
Applicant CIVIL ACTION NO: gy STERN ge

Vv
3:17 - CV - 159
Lorie Davis, Director TDC]

Respondent

MMMM Mm WM

PETITIONER'S MEMORANDUM IN SUPPORT OF MOTION FOR RELIEF FROM JUDGMENT
TOSTAY AND HOLD IN ABEYANCE TO EXHAUST REMEDIES IN STATE COURT

Petitioner asks the Court to grant relief from the judgment as authorized by Federal Rule

of Civil Procedure 60(b) and Rule 62 (b) (4).

INTRODUCTION

1. Petitioner is an inmate incarcerated in TDCJ-CID with a capital murder conviction.

2. On February 22, 2019 the 5“ Circuit Court of Appeals denied Petitioner’s COA because of
failing to exhaust in State Court.

ARGUMENT

3. A party may seek relief from the judgment on a showing of mistake, inadvertence or
surprise. Fed. R. Civ. P. 60 (b) j, 6.

4. Petitioner is entitled to relief from the judgment if he is not otherwise entitled to relief
under Rule 60 (b) (1) - (5) but exceptional circumstances exist that demonstrate the
judgment is manifestly unjust. Fed. R. Civ. P. 60 (b) (6). Lijeberg v Health Servs.
Acquisition, 486 U.S. 847, 863 (1988); Thompson v Bell 580 F3d 423, 442 (6 Cir 2009);
Cimry Dental Servs v. Tani282 F3d 1164, 1168 (9" Cir. 2002).

lof 3
This judgment is manifestly unjust because Petitioner should be allowed to
exhaust his claims of ineffective assistance of counsel from counsel failing to object to the
admission of the photographic lineups that were done after a witness saw Petitiooner,
new evidence of DNA analysis report to shows that Petitioner was not associated with
this offense, failed to inform the jury that witness saw photograph before lineup.
Witnesses stated winows were dirty and unable to see inside of vehicle. The lineup used

to identify Petitioner was suggestive.

PETITIONER’S REQUEST TO STAY PROCEEDINGS AND HOLD THE PETITION IN
ABEYANCE WHILE PETITIONER EXHAUSTS THE ABOVE CLAIMS IN STATE COURT

5. Petitioner's claims that were not exhausted are tolled under the limitations period during
the pendency of a properly filed application for State post-conviction review. See 28
U.S.C. §2244 (d) (2) and Rhines v Weber 125 S.Ct. 1528 (2005). Under the Doctrine of
Comity, this court should defer action on causes properly within its jurisdiction until the
courts of another sovereignty with concurrent powers and already cognizant of the
litigation. Petitioner has good cause because the court officials withheld or failed to use a

DNA - analysis that was favorable to Petitioner as to his presence at the crime scene.
CONCLUSTION

6. Because Petitioner is actually innocent of the offense charged and proves he was not at
the scene of the crime. For these reasons and in the interest of justice and fairness
Petitioner asks the court to reopen this case and stay and hold in abeyance until the State

Court review.
Dated: Ma y S$) 3014 Respectfully,

|

Alfredo Holguin 0
3001 South Emily Drive.
Beeville, Texas 78102

—

2 of 3
CERTIFICATE OF CONFERENCE

I do hereby certify that a conference is unlikely since plaintiff is incarcerated and such is not

feasible.

Adbuk bd
Alfredo Holguin

VERIFICATION

I, Alfredo Holguin, TDCJ#1809852, being presently incarcerated in the McConnell Unit of
the TDCJ-CID in Bee County, Texas, verify and declare under penalty of perjury that the

foregoing statements are true and correct.
Executed on this, the 5™ day of May, 2019.

Alfredo Holguin’
TDCJ#1809852

3001 South Emily Drive
Beeville, Texas 78102

CERTIFICATE OF SERVICE
I do hereby certify that a true and correct copy of the foregoing motion was sent via first class
mail on this 5th day, May, 2019, addressed to:

Jessica Manojlovich

P.O. Box 12548
Austin, Texas 78711-2548 AML Mby—

Alfredo Holguin

3 of 3
Alfredo Holguin # 18D 9250
Bon] S. Emily Dewe
Boole Texns TP 70%

 

El fase Division
S25 masofSry Ave. ote 105 |
E| faso, Texas

7440)

!
UW. S. Qistciet Court

Mjapohfate le hiadieheae
